Motion granted and order of this court dated May 16, 1963 dismissing appeal vacated; decree of Surrogate of Seneca County dated August 1, 1962 reversed and new trial ordered. Memorandum: While appellant has shown a callous disregard of the orders of this court, it now is conceded that because of the destruction of the stenographer’s minutes an adequate record on appeal may not be prepared. Therefore a new trial is required (Waterman v. State of New York, 13 A D 2d 619; Cassella v. Manikas, 8 A D 2d 587). The new trial should be held before another Judge.